Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/846,638 filed on 04/13/2020.  Claims 1-20 are currently pending.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-16, in the reply filed on 03/21/2022 is acknowledged.  The traversal is on the ground(s) that it would not be overly burdensome for the Examiner to search Inventions I and II and that the independent claims 1 and 17 have similar elements.  This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the prior art applicable to one invention would not likely be applicable to another invention (see para 4(d) in the Election/Restrictions mailed 01/19/2022).
	Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record showing
the inventions to be obvious variants or clearly admit on the record that this is the case. In
either instance, if the examiner finds one of the inventions unpatentable over the prior art,
the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35
U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 4-7 and 10 are rejected under 35 U.S.C. 102(b) as being anticipated by Moriguchi et al. (Pub. No. US 2009/0025991).
Moriguchi et al. show an electric machine (Fig. 2) for arrangement in a transmission housing, comprising: 
an adapter device (see Annotation); 
an axle (see Annotation) connected to the adapter device; 
a rotor (see Annotation) arranged on the axle; 
a bearing device (see Annotation) arranged between the rotor and the axle, such that the rotor is rotatable about the axle; and 
a stator (424) which surrounds the rotor in a circumferential direction and which is arrangeable spaced apart from the rotor, and at least partially fixable, in the adapter device; 
wherein the adapter device partially covers at least one of the rotor or the stator. 
As to claim 2, wherein the axle is guided through the adapter device and is connected to the adapter device in a non-positively locking manner (i.e., integrally connected). 
As to claim 4, wherein the adapter device and the axle are formed as a single piece.
As to claim 5, the adapter device further comprising: a projection (see Anotation) located on an inner side of the adapter device, the projection facing toward the rotor; wherein the projection surrounds the axle at least in certain portions.
As to claim 6, the adapter device further comprising: a partially encircling upstanding portion (see Annotation) on an inner side; and a first recess (see Annotation) for receiving the stator, the first recess formed as part of the partially encircling upstanding portion.
As to claim 7, the rotor further comprising: a rotor carrier; at least one laminated core arranged on the rotor carrier; a cavity being part of the rotor carrier, the cavity formed in an axial direction of the rotor carrier; and a receiving opening being part of the rotor carrier, the receiving opening on a first rotor carrier face side facing toward the adapter device; wherein the receiving opening receives the axle and the bearing device (see Annotation). 
As to claim 10, the rotor carrier further comprising: a shaft journal (431) on a second rotor carrier face side (left side), the shaft journal facing away from the adapter device; wherein the shaft journal is coupled to a transmission input shaft (422). 


    PNG
    media_image1.png
    1319
    999
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moriguchi et al. (Pub. No. US 2009/0025991).
Fig. 2 of Moriguchi et al. shows the axle is integral with the adapter device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the axle and the adapter device of Moriguchi et al. such that the axle is guided through the adapter device and is connected to the adapter device in at least one of a positively locking or cohesive manner, since the mere fact that a given structure is integral does not preclude its consisting of various elements and making separable of a unitary part is as a matter of obvious engineering choice.  Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969). Further, connecting two transmission/machinery elements by a positively locking or cohesive manner is old and well known in the art.
Allowable Subject Matter
Claims 8-9 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658